                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                             )
DION BENSON,                                 )       Case No. 1: 18-cv-348 Erie
                                             )
              Plaintiff                      )
       V.                                    )       RICHARD A. LANZILLO
                                             )       UNITED STATES MAGISTRATE JUDGE
JOHN WETZEL, et al.,                         )
                                             )       ORDER ON DEFENDANTS' MOTION
              Defendants                     )       TO DISMISS [ECF NO. 16]
                                             )


I.     Background

       Plaintiff Dion Benson, an inmate incarcerated at the State Correctional Institution at

Forest (SCI-Forest), initiated this prose action on November 1, 2018, pursuant to 28 U.S.C.

§ 1983. ECF No. 1. In his Complaint, Benson asserts that Defendants violated his civil rights as

secured by the Eighth and Fourteenth Amendments to the United States Constitution by spraying

him with Oleoresin Capsicum Spray (O.C. Spray) in violation of prison policy. Benson seeks

compensatory damages by way of relief.

       The incident at the heart of Benson's allegations occurred on November 2, 2016. ECF

No. 4, 12. According to his Complaint, Benson was standing near his counselor's office when

Defendant Lehnhart, a sergeant assigned to F-Unit inmate housing, without provocation, sprayed

him in the face, neck, nose and back with O.C. Spray. ECF No. 4, 12. Lehnhart then placed

Benson in the Restricted Housing Unit (RHU) and issued him a misconduct for failing to obey

orders. Id. ,, 13-14. Since the incident, Benson has required medical treatment. Id. , 26. He

contends that the use of O.C. Spray was unwarranted and violated DOC policies and procedures.

Id., 27.
             Presently pending is a motion to dismiss for failure to state a claim filed by three

Defendants: John Wetzel, the Secretary for the Pennsylvania Department of Corrections (DOC);

M.D. Overmyer, the Superintendent of SCI-Forest; and Captain Carter, the Captain of Security at

SCI-Forest.' ECF No. 16. For the reasons that follow, Defendants' motion will be granted. 2

       II.      Standards of Review

                A. Pro se Litigants

             Prose pleadings, "however inartfully pleaded," must be held to "less stringent standards

than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520-521 (1972). If

the court can reasonably read pleadings to state a valid claim on which the litigant could prevail,

it should do so despite failure to cite proper legal authority, confusion oflegal theories, poor

syntax and sentence construction, or litigant's unfamiliarity with pleading requirements. Boag v.

MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Bierley, 141 F.2d 552,

555 (3d Cir. 1969) (petition prepared by a prisoner may be inartfully drawn and should be read

"with a measure of tolerance"). Under our liberal pleading rules, during the initial stages of

litigation, a district court should construe all allegations in a complaint in favor of the

complainant. Gibbs v. Roman, 116 F.3d 83 (3d Cir. 1997). See, e.g., Nami v. Fauver, 82 F.3d 63,

65 (3d Cir. 1996) (discussing Fed. R. Civ. P. 12(b)(6) standard); Markowitz v. Northeast Land

Co., 906 F.2d 100, 103 (3d Cir. 1990) (same).




1
    The fourth Defendant in this action, Sergeant Lehnhart, did not file a motion to dismiss.

2
 The Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. §§ 1331 and 1367. The parties have
consented to the jurisdiction of the undersigned United States Magistrate Judge to conduct all proceedings in this
case, including the entry of final judgment, as authorized by 28 U.S.C. § 636.


                                                             2
            B. Motion to dismiss

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. Kost v. Kozakiewicz, l F.3d 176, 183 (3d Cir. 1993). In deciding a

motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the

merits; rather, the plaintiff must only present factual allegations sufficient "to raise a right to

relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)

(citing 5 C. Wright & A. Miller, Federal Practice and Procedure§ 1216, pp. 235-236 (3d ed.

2004)). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed

pursuant to Rule 12 (b )( 6) if it fails to allege "enough facts to state a claim to relief that is

plausible on its face." Twombly, 550 U.S. at 570 (rejecting the traditional 12 (b)(6) standard

established in Conley v. Gibson, 355 U.S. 41 (1957)). In making this determination, the court

must accept as true all well-pled factual allegations in the complaint and views them in a light

most favorable to the plaintiff. US. Express Lines Ltd v. Higgins, 281 F.3d 383, 388 (3d Cir.

2002).

         While a complaint does not need detailed factual allegations to survive a motion to

dismiss, a complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555.

A "formulaic recitation of the elements of a cause of action will not do." Id (citing Papasan v.

Allain, 478 U.S. 265,286 (1986)). Moreover, a court need not accept inferences drawn by a

plaintiff if they are unsupported by the facts as set forth in the complaint. See California Pub.

Employee Ref. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal

conclusions disguised as factual allegations. Twombly, 550 U.S. at 555 (citing Papasan, 478

U.S. at 286). See also McTernan v. City of York, Pennsylvania,. 577 F.3d 521,531 (3d Cir.




                                                     3
2009) ("The tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.").

          Expounding on the Twombly/Iqbal line of cases, the Third Circuit has articulated the

following three-step approach:


             First, the court must 'tak[ e] note of the elements a plaintiff must plead to state a
             claim.' Second, the court should identify allegations that, 'because they are no more
             than conclusions, are not entitled to the assumption of truth.' Finally, 'where there
             are well-pleaded factual allegations, a court should assume their veracity and then
             determine whether they plausibly give rise to an entitlement for relief.'

Burtch v. Milberg Factors, Inc., 662 F.3d 212,221 (3d Cir. 2011) (quoting Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)). This determination is "a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense."

Iqbal, 556 U.S. at 679.

   III.      Analysis

          Defendants concede that Benson has stated a viable Eighth Amendment claim against

Lehnhart, the officer who actually sprayed him with O.C. Spray. However, Wetzel, Overmyer,

and Carter (collectively, the "Supervisory Defendants") contend that each of them must be

dismissed from this action because: (1) Benson's claims against them in their official capacities

are barred by the doctrine of sovereign immunity; and (2) Benson has failed to allege their

personal involvement in the deprivation of a constitutional right. Each argument will be

addressed in tum.

             A. Official Capacity Claims

          Defendants first contend that Benson's official capacity claims are barred by the

immunity afforded to the Commonwealth of Pennsylvania by the Eleventh Amendment. It is

axiomatic that "the Eleventh Amendment proscribes actions in the federal courts against states,



                                                   4
their agencies, and state officials acting within their official capacities." See, e.g., 0 'Donnell v.

Pennsylvania Dept. of Corrections, 790 F.Supp.2d 289, 305 (M.D. Pa.2011) (citing Seminole

Tribe v. Florida, 517 U.S. 44, 54 (1996)). As a department of the Commonwealth of

Pennsylvania, the DOC is immune from suit in federal court unless, inter alia, said immunity has

been abrogated by Congress or waived by the state. 3 MCI Telecomm Corp. v. Bell-Atlantic-

Pennsylvania, 271 F.3d 491,503 (3d Cir. 2001). See also Lavia v. Pennsylvania, Dept. of

Corrections, 224 F.3d 190, 195 (3d Cir. 2000) (noting that, as an agency of the Commonwealth

of Pennsylvania, the DOC is entitled to assert the immunities afforded by the Eleventh

Amendment). Moreover, "[b]ecause the Pennsylvania DOC is a part of the executive

department of the Commonwealth of Pennsylvania, its employees share in the Commonwealth's

Eleventh Amendment immunity to the extent that they were sued in their official capacities."

Johnson v. Wenerowicz, 440 Fed. Appx. 60, 62 (3d Cir. 2011).

         It is well-settled that "Pennsylvania has not waived its immunity from suit in federal

court." Toth v. California Univ. of Pennsylvania, 844 F.Supp.2d 611,648 (W.D. Pa. 2012)

(citing 42 Pa.C.S.A. § 8521(b)). Nor did Congress intend by the general language of Section

1983 to override the traditional sovereign immunity afforded to the states. Quern v. Jordan, 440

U.S. 332, 342-45 (1979); see also Toth, 844 F.Supp.2d at 648. Consequently, the Defendants-

each of whom is an official, officer, or employee of the Commonwealth of Pennsylvania - are

entitled to immunity from any monetary claims against them in their official capacities.

Defendants' motion to dismiss on this basis should be granted.




3
 A third exception to sovereign immunity permits a plaintiff to sue individual state officers for prospective relief to
end an ongoing violation of federal law. No such claim is asserted in this case.


                                                           5
            B. Lack of Personal Involvement

       In order to prevail on a claim pursuant to 42 U.S.C. § 1983, a plaintiff must prove that a

defendant, acting under color of state law, deprived the plaintiff of a right secured by the

Constitution or laws of the United States. Mark v. Borough of Hatboro, 51 F .3d 113 7, 1141 (3d

Cir. 1995); Estate a/Smith v. Marasco, 430 F.3d 140, 151 (3d Cir. 2005); 42 U.S.C. § 1983.

Critically, the plaintiff"must show that each and every defendant was 'personal[ly] involve[d]'

in depriving him of his rights." Kirk v. Roan, 2006 WL 2645154, at *3 (M.D. Pa. 2006) (quoting

Evancho v. Fischer, 423 F.3d 347,353 (3d Cir. 2006)). This means that each defendant must

have played an "affirmative part" in the complained-of misconduct. Iqbal, 556 U.S. at 677 ("In a

§ 1983 suit ... [a]bsent vicarious liability, each Government official, his or her title

notwithstanding, is only liable for his or her own misconduct."); Oliver v. Beard, 358 F. App'x

297, 300 (3d Cir. 2009). In the absence of specific allegations that a defendant played a role in

depriving the plaintiff of a constitutional right, dismissal is appropriate. See, e.g., Mearin v.

Swartz, 951 F.Supp.2d 776, 781-82 (W.D. Pa. 2013) (dismissing claims pursuant to Rule

12(b)( 6) because the plaintiffs had failed to set forth sufficient facts to establish that certain

defendants had played an affirmative part in the alleged Eighth Amendment violation).

       These principles apply with equal force where the defendants are supervising prison

officials. See, e.g., Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998) (noting that

liability for supervisory officials must still be based on "personal involvement in the alleged

wrongs"); Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) ("[L]iability cannot be predicated

solely on the operation of respondeat superior."). Although a supervisor cannot encourage

constitutional violations, "a supervising public official has [no] affirmative constitutional duty to

supervise and discipline so as to prevent violations of constitutional rights by his or her




                                                    6
subordinates." Chinchello v. Fenton, 805 F.2d 126, 133 (3d Cir. 1986); Brown v. Grabowski,

922 F .2d 1097, 1120 (3d Cir. 1990). Moreover, it is "well established that the filing of a

grievance is not sufficient to show the actual knowledge necessary for a defendant to be found

personally involved in the alleged unlawful conduct." Mearin v. Swartz, 951 F.Supp.2d 776, 782

(W.D. Pa. 2013). See also Mincy v. Chmielsewski, 508 Fed. Appx. 99, 104 (3d Cir. 2013) ("[A]n

officer's review of, or failure to investigate, an inmate's grievances generally does not satisfy the

requisite personal involvement."). Rather, a supervisor-defendant may only be liable for

unconstitutional acts undertaken by subordinates if the supervisor either: (1) with deliberate

indifference to the consequences, established and maintained a policy, practice or custom which

directly caused [the] constitutional harm; or (2) participated in violating the plaintiffs rights,

directed others to violate them, or, as the person in charge, had knowledge of and acquiesced in

the subordinate's unconstitutional conduct. A.M ex rel. J.MK. v. Luzerne Cty. Juvenile Det.

Ctr., 372 F.3d 572, 586 (3d Cir. 2004).

       Benson's claims against the Supervisory Defendants in this action take three basic forms:

( 1) claims based on their role in the grievance process; (2) claims based on the alleged violation

and/or improper promulgation of policy or practice; and (3) claims based on a failure to train.

Each will be discussed in tum.

               1. Improper grievance responses

       In his Complaint, Benson's allegations against the Supervisory Defendants focus

primarily on their involvement in the administrative grievance process. Throughout his pleading,

Benson appears to suggest that the Supervisory Defendants failed to properly investigate his

grievances, improperly denied his grievances, and filed "untruthful" grievance responses in order

to cover up the alleged assault. See ECF No. 4 ,-i,-i 17-20, 22, 25, 32-34, 36-37, 39. As described




                                                  7
above, these types of averments are insufficient to establish personal involvement in the

deprivation of a constitutional right. See, e.g., Mincy v. Chmielsewski, 508 Fed. Appx. 99, 104

(3d Cir. 2013) ("[A]n officer's review of, or failure to investigate, an inmate's grievances

generally does not satisfy the requisite personal involvement."); Kloss v. SCI-Albion, 2018 WL

4609144, at *4 (W.D. Pa. Aug. 15, 2018) (allegation that supervisory defendant was "made

aware of several issues of the plaintiff's and ... failed to help him" is insufficient to state a claim

for reliefs). To the extent that Benson bases his claims on defects in the grievance process, those

claims must be dismissed, with prejudice.

               2. Policy or practice liability

       Benson next alleges that the Supervisory Defendants "faile[ed] to follow their own rules,

regulations or policies" concerning the protection of prisoners. However, the cited policies relate

entirely to the grievance process. For example, Benson accuses the Supervisory Defendants of

violating policy by denying Benson's grievances to "cover up the assault." See, e.g., ECF No. 4

133 (Carter abused his authority by denying Benson's grievance in order to perpetuate a cover

up); 1 34 (Overmyer reached a different conclusion than Benson after reviewing the video

evidence and subsequently denied his grievance appeal); 139 (Wetzel, Overmyer and Carter

"knew the deploying of O.C. Spray was not warranted" but fraudulently denied Benson's

grievance in violation of DOC policy and procedures). As noted above, "an officer's review of,

or failure to investigate, an inmate's grievances generally does not satisfy the requisite personal

involvement." Mincy, 508 Fed. Appx. at 104.

       In his brief in response, Benson proffers an alternative (and novel) argument: that the

Supervisory Defendants established an illegal policy or practice by allowing corrections officers

to possess and use O.C. Spray within the prison despite that Pennsylvania law prohibited such




                                                   8
use. Although it is not entirely clear, Benson appears to believe that O.C. Spray was illegal to

possess within a prison - even for a prison guard - until after the Pennsylvania Assembly passed

Act 174 of2016 (enacting 61 Pa. C.S.A. § 5907) on November 21, 2016. ECF No. 25         ~   15.

Benson maintains that the presence of O.C. Spray within the prison prior to that date stemmed

from "a policy in violation of state law which allowed the introduction of contraband OC Spray

into the facility and consented to its use on inmates." Id.~ 20-22, 28.

       Contrary to Benson's representation, the referenced statute, 61 Pa. C.S.A. § 5907,

provides only that the DOC "shall issue, on a routine basis, oleoresin capsicum stray to ... [a]ny

officer or employee of the department who ... is employed by and on duty in a State correctional

institution." 61 Pa. C.S.A. § 5907. Nothing in the statute - which, again, mandates the provision

of O.C. Spray to corrections officers - suggests that the use of O.C. Spray as a penological tool

by a corrections officer had previously been prohibited. To the contrary, courts routinely

rejected inmates' challenges to the use of O.C. Spray in prisons prior to the enactment of§ 5907,

so long as that use was otherwise consistent with the Eighth Amendment. See, e.g., Banks v.

Mozingo, 423 Fed. Appx. 123, 126-27 (3d Cir. 2011) (noting that the use of pepper spray or

mace "does not in itself amount to an Eighth Amendment violation"); Jackson v. Beard, 2016

WL 3621279, at *8 (M.D. Pa. Mar. 31, 2016) ("[C]ourts have consistently found that an isolated

discrete use of pepper spray does not state an Eighth Amendment claim."). Benson's allegation

that the use of O.C. Spray prior to the enactment of§ 5907 necessarily resulted from an illegal

policy or practice will be dismissed, with prejudice.

               3. Failure to train

       Finally, Benson contends that the Supervisory Defendants failed to provide adequate and

proper training as to the appropriate use of O.C. Spray. "A supervising authority may be liable




                                                 9
under§ 1983 for failing to train ... when the failure to train demonstrates deliberate indifference

to the constitutional rights of those with whom the officers may come into contact." Gilles v.

Davis, 427 F.3d 197,207 n. 7 (3d Cr. 2005) (citing City of Canton v. Harris, 489 U.S. 378,388

(1989)). To prevail, the plaintiff must "identify a failure to provide specific training that has a

causal nexus with their injuries and must demonstrate that the absence of that training can

reasonably be said to reflect a deliberate indifference to whether the alleged constitutional

deprivations occurred." Reitz v. County of Bucks, 125 F.3d 139, 145 (3d Cir. 1997). In the

failure to train context, deliberate indifference can be established by demonstrating that: "(1) [the

supervisor knew] that employees will confront a particular situation; (2) the situation involves a

difficult choice or a history of employees mishandling; and (3) the wrong choice by an employee

will frequently cause deprivation of constitutional rights." Logan v. Bd. of Educ. ofSch. Dist. of

Pittsburgh, 742 Fed. Appx. 628,632 (3d Cir. 2018) (quoting Doe v. Luzerne County, 660 F.3d

169, 179 (3d Cir. 2011)). See also Van Valen v. Lanigan, 2019 WL 1326887, at *6 (D.N.J. Mar.

25, 2019) (noting that a plaintiff must "show that policymakers were on actual or constructive

notice that flaws in their training or supervision caused subordinate officials to violate citizens'

constitutional rights, and such notice generally requires contemporaneous knowledge of an

incident or knowledge of a prior pattern of similar incidents and circumstances.") (citing Connick

v. Thompson, 563 U.S. 51, 61 (2011)).

       Here, Benson has identified a specific type of training that he believes should have been

provided: training in the proper use of O.C. Spray. He has also alleged a causal connection

between his injuries (each of which stemmed from the allegedly improper use of O.C. Spray) and

the absence of that specific training. Benson has failed, however, to plead any facts from which

the Court might infer that the absence of that training "reflect[ed] a deliberate indifference to




                                                  10
whether the alleged constitutional deprivations occurred." Reitz, 125 F.3d at 145. For example,

there is nothing in the pleadings to suggest that Wetzel, Overmyer, or Carter were aware that

correctional officers had a history of abusing O.C. Spray or that similar incidents or occurrences

had occurred in the past. In the absence of such allegations, Benson's failure to train claim must

fail. Because the Court concludes, however, that amendment of this claim would not be futile,

Benson will be provided an opportunity to file a curative amendment.

           C. Leave to Amend

       The Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal

for failure to state a claim, the Court should permit a curative amendment, unless an amendment

would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002). This instruction is equally applicable to prose litigants and those represented by counsel.

Alston v. Parker, 363 F.3d 229,235 (3d Cir. 2004).

       The Court concludes, as a matter oflaw, that Benson cannot establish a constitutional

violation based on the Supervisory Defendants' grievance responses or their alleged failure to

adhere to a prison policy or practice (or promulgation of an illegal policy or practice). Leave to

amend these claims will be denied as futile.

       It is not clear that amendment would be futile with respect to Benson's failure to train

claim. Accordingly, Benson will be granted leave to file an amended complaint within twenty-

one (21) days of this order, if he wishes to do so. Benson is reminded that an amended

complaint "must be complete in all respects. It is a new pleading which stands by itself as an

adequate complaint without reference to the complaint already filed." Williams v. Ferdarko,

2018 WL 3653272, at *1 n. 1 (W.D. Pa. Aug. 1, 2018) (quoting Youngv. Keohane, 809 F.Supp.

1185, 1189 (M.D. Pa. 1992)). In other words, his amended complaint will supersede (replace)




                                                11
his original complaint and cannot simply incorporate the prior document by reference. 4

Conversely, Benson may also elect not to file an amended complaint, in which case the

Supervisory Defendants will be dismissed from this action, with prejudice, and Benson's claims

will proceed exclusively against Lehnhart.

V.      Conclusion

        For the reasons stated herein, the motion to dismiss filed by Wetzel, Overmyer and Carter

[ECF No. 16] is GRANTED and the following is ORDERED:

        (1) Benson's claims against all Defendants in their official capacities are dismissed, with
            prejudice.

        (2) Benson's claims against the Supervisory Defendants based on their participation in
            the grievance process and violations of DOC policy and procedure are dismissed,
            with prejudice.

        (3) Benson's claim against the Supervisory Defendants based on an alleged failure to
            train is dismissed, without prejudice. Benson may attempt to amend his complaint to
            state a failure to train claim against those Defendants within twenty-one (21) days of
            this order, if he so desires. Failure to file an amended complaint within that
            timeframe will result in dismissal of Wetzel, Overmyer and Carter from this action,
            with prejudice.




                                                                  United States Magistrate Judge


Dated: June 6, 2019




4
 However, for Benson's convenience, and in acknowledgement of the difficulties inherent in litigating from prison,
Benson need not resubmit the exhibits attached to his original Complaint.


                                                        12
